Citation Nr: 1429358	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-05 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and His Friend


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1974, and from February 1975 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

In November 2012, the Veteran and his friend testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a transcript of the November 2012 hearing, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file does not contain any documents at this time.


FINDING OF FACT

The Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's TDIU claim, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).   

II. Analysis

The Veteran contends that he was forced to medically retire from the VA in September 2008 due to his service-connected disabilities.  See November 2012 Hearing Transcript, pp. 5-7.  He also contends that he has been unable to work since that time, entitling him to a TDIU.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The United States Court of Appeals for Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

At the outset, the Board notes that the Veteran is service-connected for the following disabilities: hiatal hernia, gastroenteritis, esophagitis, and gastroesophageal reflux disease, evaluated as 30 percent disabling as of June 1, 1990; residuals chronic low back syndrome with degenerative changes and compression fracture L2, L4, and L5 as zero percent disabling between February 1, 1974 and February 3, 1975, as 10 percent disabling as of June 1, 1990, and as 20 percent disabling as of January 3, 2007; left L5 lower extremity radiculitis associated with residuals chronic low back syndrome with degenerative changes and compression fracture L2, L4, and L5 as 20 percent disabling as of January 3, 2007; left cervical radiculopathy C6 with residual sensory loss, intermittent dysesthesias, pain, and osteophytes (minor) as 20 percent disabling as of June 1, 1990, as 30 percent disabling as of January 3, 2007, and as 20 percent disabling as of April 15, 2009; partially paralyzed left true vocal cord with allergic rhinitis as 10 percent disabling as of June 1, 1990; post traumatic vascular headaches as 10 percent disabling as of June 1, 1990; tinnitus as 10 percent disabling as of May 20, 2002; cervical spine degenerative change of osteophyte formation and spondylosis as 10 percent disabling as of May 6, 2007; right knee partial medial meniscectomy as zero percent disabling as of June 1, 1990; chronic obstructive pulmonary disease, bronchitis, and emphysema as zero percent disabling as of June 1, 1990; and bilateral hearing loss as zero percent disabling as of May 20, 2002.  His combined disability evaluation for compensation is 80 percent as of January 3, 2007.  The Board also notes that 38 C.F.R. § 4.16(a) provides that disabilities resulting from a common etiology or single accident will be considered one disability.  Accordingly, the Veteran meets the schedular criteria for a TDIU for the entire appeal period as he filed his claim in October 2008.     

Therefore, because the Veteran meets the schedular criteria for a TDIU, the remaining inquiry is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

During his November 2012 Travel Board Hearing, the Veteran stated that he entered the service after his graduation from high school.  See Hearing, p. 3.  He indicated that while he was in service, he was run over by a truck, which caused him his cervical and spinal injuries.  Id.  He further stated that his job was to do aircraft maintenance from 1967 to 1974; after a break, he got back to aircraft maintenance in 1975, but he realized that he could not do that job anymore because of his injuries.  Id. at 4.  When he was sent to the hospital, a surgeon recommended that he found another career.  Id.  As a result, he stated that he changed careers and from 1975 until his discharge in 1990, he was a surgical technician in the operating room.  Id.  

The Veteran said that after he left service in 1990, he worked as a surgical technologist in a civilian hospital from 1990 to 2000, and in 2000, he started working for the VA as a "clinic person and second line surgical technologist."  Id. at 5.  He added that during his time at the VA, he would check patients in, get their blood pressures, "get a little history from them, put catheters in, drain their bladders, do chemo treatments in their bladders, along with a registered nurse, and assist the doctor on anything he was doing."  Id.    

Despite this career, however, a September 2008 letter from the U.S. Office of Personnel Management (OPM) informed the Veteran that they "have found [the Veteran] to be disabled for [his] position as a Health Technician (Urology)," due to his service-connected disabilities.  As a result, the Veteran was forced to retire and has not worked since then.  He is claiming that his service-connected disabilities prevent him from obtaining gainful employment.  

An April 2007 statement by one of Veteran's colleagues indicates that she worked with the Veteran in the operating room, that she observed in the past four years that the Veteran needed more and more medication to take away the pain to be able to work.  Another April 2007 statement by another colleague, who worked as a circulating nurse in the operating room with the Veteran, shows that in recent years, the Veteran was experiencing a steady decline in being able to maintain case load and do the job, which required constant standing, lifting, and pulling.  According to this colleague, the Veteran was unable to stand, lift, or pull for any length of time without causing pain on his back.

A May 2007 statement from Dr. Hackett shows that the Veteran had been his surgical technician for the past 6.5 years, and that during this time, the Veteran's back problems have worsened "to a point that may cause him to stop working."  

A May 2007 VA spine examination shows that the Veteran had compression fracture of L2-L3-L5-S1, and over the course of time, the intensity of the pain increases.  The examiner further indicated that the Veteran's back and neck condition was associated with stiffness which got worse with movements; that the Veteran was a urology technician and had a limitation due to his spine condition, especially during flare ups as his work required standing and walking constantly; and that he had problems getting in and out of a chair.  

A March 2008 statement by Dr. Felix indicates that the Veteran's service-connected disabilities were chronic and permanent "and will probably continue to deteriorate with time."  
     
In his October 2008 TDIU application, the Veteran indicated that he was a health technician at the VA from November 2000 to September 2008, and that his spinal problems made him too disabled to work as of September 2008.  In his November 2008 employment information form, he also indicated that the reason for the termination of this employment was retirement disability.  In his application for benefits from the Social Security Administration (SSA), the Veteran indicated that he had attended two years of college, and that in 1976, he completed special job training as an operating room technician.    

In a January 2009 statement for SSA benefits, the Veteran stated that his back condition made it hard for him to tie his shoes; that it was hard for him to use the toilet because his back spasms caused him to either call for help, or use the towel rack to get up; and that he could no longer fish or hunt because of severe flare ups in his back and neck.  He also indicated that moving caused him pain, and that if he walked more than two blocks, his low back started to have spasm and aches.  The Veteran noted that he was using pillow for spine alignment, and that some days he would stay in bed for 14-16 hours.  

With regard to his pain, the Veteran stated that he had continuous ache in low back and neck; that he had intermittent pain usually when bending or reaching; that both of his arms would go to sleep when he laid down; that he had to bend his neck forward to relieve numbness; that his pain was constant and it could get worse when walking, sitting, standing, or reaching; that he experienced pain every day, the whole day; that when his pain was severe, no medication helped; that he could not sit for a long time and had to get up every 15-20 minutes; that he could only stand for short periods; and that he could walk back and forth for only one block.    

In a February 2009 statement for the SSA, the Veteran's wife indicated that the Veteran's back problems have become progressively worse, and that while the Veteran and his wife previously used to walk, now the Veteran got severe back pain and had to lay down.  She added that the Veteran might be lifting 20-25 pounds, but that he could get a back spasm even with lifting 5 pounds.  She further stated that if the Veteran squatted, he had much difficulty getting back up; that he had to be careful when bending due to spasm or pain; that standing caused back spasms; that he could not kneel because of spasms and pain, and could not get up after kneeling; and that his doctor told him not to walk for exercise.  

A March 2009 SSA determination shows that the Veteran has a back disability that began in September 2008.          

Various treatment and procedure notes from Center for Pain Management from March 2007 to January 2009 reveal that the Veteran was suffering from painful thoracolumbar extension and flexion; that there was bilaterally painful rotation; that there was narrowing of the L1-2 and L3-4 disc space; that there was mild osteophyte formation throughout the lumbar spine; that he had difficulty getting out of a chair; and that he received injections to his thoracolumbar spine for the pain, with little success.  A February 2007 MRI of the lumbar spine showed abnormal signal and slight loss of height of the L3/4 intervertebral disc.  It also showed that there was mild bulging of the discs at L4/5 and L5/S1 with no resultant central stenosis; and that there was mild degenerative osseous change.  

In a February 2009 examination of the Veteran, Dr. K. Vara noted that the Veteran's x-ray of the lumbar spine showed moderate to severe degenerative disc disease.  The physician opined that the Veteran might function at jobs that required no lifting more than 20 pounds, no prolonged standing or walking for more than two hours in an 8 hour work day, and that did not require above shoulder activity.  

An April 2009 VA examination reviewed the Veteran's medical history and complaints of pain in his cervical as well as thoracolumbar spine.  The examiner noted that the Veteran's cervical and lumbar spine conditions have progressively worsened with increased pain since the last VA examination of May 2007.  The examiner indicated that the Veteran had a history of hospitalizations and surgery.  

With regard to the Veteran's cervical disability, the examiner stated that the Veteran had daily, constant moderate pain, which affected his hands and fingers.  In addition, with regard to his lumbar spine, the examiner noted that the Veteran's pain was sharp and severe, and the constant, daily pain radiated into the right buttock into back of thigh and calf.  The examiner also stated that the Veteran was unable to walk for more than a few yards, that sitting was limited to two hours at a time, and that standing or walking was limited to a few minutes at a time.  The Veteran's gait was noted to be antalgic.      

After examining the Veteran, the examiner stated that the Veteran's service-connected disabilities individually or as a whole "should not preclude light duty or sedentary employment."  He added that strenuous physical employment was limited given the Veteran's service-connected spine condition because he had limitation with the range of motion and pain at his spine.  As a result, the examiner added that the Veteran would require a "sit/stand option during work and would be limited to carrying or lifting up to 10 pounds occasionally."    

An August 2011 examination by Dr. Theodotou revealed that the Veteran had complaints of right arm numbness and some pain.  An MRI showed two level cervical disc disease at C5/6 and C6/7.  

Reviewing the above evidence in light most favorable to the Veteran, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU have been met.  

On the one hand, there is competent evidence to suggest that the Veteran can still obtain sedentary employment.  For example, the February 2009 opinion by Dr. Vara indicates that the Veteran may function at jobs that require no lifting more than 20 pounds, no prolonged standing or walking for more than two hours in an 8 hour work day, and that does not require above shoulder activity.  Or, the April 2009 VA examiner's opinion suggests that the Veteran can take sedentary employment.

On the other hand, however, the Veteran asserted consistently, in addition to other lay statements, that his service-connected disabilities preclude him from employment and forced him to retire.  During his hearing, the Veteran stated that he could not perform sedentary employment because if he is on a computer, during the first half hour, his neck and back would give way.  See Hearing Transcript, p. 10.  He further indicated that he has to watch his fingers as he types, and the more he tilts his head down, the worse he gets.  Id.  He also indicated that during the last year of his employment, he missed a lot of time from work due to his disabilities.  Id. at 16.      

The Board finds that the Veteran, his wife, and his colleagues are competent to state the difficulties he has as a result of his service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds the Veteran's assertion that his service-connected disabilities prevent him from being able to stand, sit, or walk for a significant period of time to be credible because the medical evidence supports the Veteran's assertions with regard to the difficulties he experiences.  

The Veteran's contentions are further corroborated by the fact that he is in receipt of SSA benefits for his service-connected disabilities, and that he was forced to retire from his position as a health technician due to his service-connected disabilities as reflected in the OPM's September 2008 letter.
    
The Veteran worked as an operating room technician for over 30 years.  Even though some of the medical evidence suggests that he could engage in sedentary employment, given the Veteran's educational and occupational history and the constraints noted above, the weight of the competent, probative evidence indicates that the Veteran is prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.  

In summary, the Board finds that the Veteran's service connected disabilities, considered together, render him unemployable for sedentary and manual positions.  Accordingly, entitlement to a TDIU is granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


